DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.

Response to Arguments, Remarks
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.

Specification
The disclosure is objected to because of the following minor informalities: 
In paragraph [0071], line 4, starting “box 10 without”, please amend the first full sentence to read, “In particular, the guide rail 72 is affixed to the side panel 14 [[17]] through the use of a clinch lock.”
Appropriate correction is requested.

Claim Objections
Claim 7 is objected to because of the following minor typographical errors: 
In line `14, starting “side panel of the plurality”, please amend “clink lock” to read, “clinch 
In line 14, starting “fasteners and without”, please amend “the plurality of side planels” to read, “the plurality of side panels 
Appropriate correction is required.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 71 is rejected under 35 U.S.C. §103 as being unpatentable over in view of Rosal (US 2008/0045137), in view of Moore et al (US 5,928,078), in view of Felsen (US 5,788,572).
In re Claim 7, Rosal discloses an apparatus comprising: 
a register box (20) having a plurality of side panels (“rectangular bottom section (21)) and a duct opening (at (25)) to an interior (24) of said plurality of side panels; 
an insulating material (23) affixed to said plurality of side panels [0031] and extending inwardly of said plurality of side panels (as seen in fig 2); 
a first rail (281), 
said first rail affixed to one side panel (fig 1: (21)) of the plurality of side panels of said register box [0031], 
"A metal plenum box such as a ceiling box 20 and 20A has a rectangular bottom section 21 for attachment to the ceiling by attaching flanges 28" [0031]

    PNG
    media_image1.png
    265
    380
    media_image1.png
    Greyscale

said first rail (281) extending longitudinally along only the one side panel (21) of the plurality of side panels, 
said first rail being affixed to an exterior surface of the one side panel of the plurality of side panels of said register box “by attaching” [0031]; and 
a second rail (282),
said second rail (282) affixed to a side panel opposite to the one side panel of the plurality of side panels of said register box (as seen in figure 1, above), 
said second rail (282) extending longitudinally along only the side panel opposite to the one side panel of the plurality of side panels of said register box, 
said first rail (281) having a first surface affixed to the one side panel and a second surface extending transversely outwardly of the first surface (as seen in figure 1, above), 
Moore et al teaches a mounting frame (11) for an air device, comprising:
a first rail guide (annotated, below left) defining a slot (fig 1A: (18)) that extends longitudinally along said first rail guide, said first rail guide adapted to be affixed to a supporting surface (30)
a second rail guide (annotated, below right) defining a slot (fig 1A: (18)) that extends longitudinally along said second rail guide, said second rail guide adapted to be affixed to another supporting surface (30);

    PNG
    media_image2.png
    310
    753
    media_image2.png
    Greyscale

a first rail ((261) annotated above, left) having a section received in the slot (18) of said first rail guide (annotated above, left), 
said first rail (261) affixed to one side panel of a plurality of side panels of a duct (col 3, lns 28 – 34), 
said first rail (261) extending longitudinally along only the one side panel of the plurality of side panels of the duct, 
said first rail (261) being slidable relative to said first rail guide ((11), above left), and
a second rail ((262), annotated above, right) having a section received in the slot (18) of said second guide rail (annotated above, right), 
said second rail (262) affixed to a side panel opposite to the one side panel of the duct (col 3, lns 28 – 34), 
said second rail (262) extending longitudinally along only the side panel opposite to the one side panel of the plurality of side panels of the duct, 
said second rail (262) being slidable relative to said second rail guide ((11), above right), 
said first rail guide ((11), above left) comprising 
a first surface (12) adapted to be affixed to the supporting surface, 
a second surface (10) extending inwardly from a side of said first surface, and 
a third surface (14) extending in spaced relationship to said second surface on a side of said second surface opposite said first surface, 
said third surface (14) having an inwardly turned edge (16), 
said slot (18) of said first rail guide defined by said second (10) and third (14) surfaces, 
said section of said first rail (261) being received between said second (10) and third surfaces (14) (as seen in fig 3), 
said section of said first rail (261) having at least one projection (fig 3: (32); col 3, lns 32 – 34) extending toward said third surface (14) of said first rail guide, 
said projection (32) cooperative with said inwardly turned edge (16) so as to lock said first rail guide to said first rail (col 3, lns 51 - 58).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rosal, as taught by Moore, such that the system comprises:
a first rail guide defining a slot that extends longitudinally along said first rail guide, said first rail guide adapted to be affixed to a supporting surface;
the first rail having a section received in the slot of said first rail guide, 
the first rail being slidable relative to said first rail guide, 
a second rail guide defining a slot that extends longitudinally along said second rail guide, said second rail guide adapted to be affixed to another supporting surface; 
the second rail having a section received in the slot of said second guide rail, 
the second rail being slidable relative to said first rail guide, 
said first rail guide comprising 
a first surface adapted to be affixed to the supporting surface, 
a second surface extending inwardly from a side of said first surface, and 
a third surface extending in spaced relationship to said second surface on a side of said second surface opposite said first surface, 
said third surface having an inwardly turned edge, 
said slot of said first rail guide defined by said second and third surfaces, 
the section of said first rail being received between said second and third surfaces, 
the section of said first rail having at least one projection extending toward said third surface of said first rail guide, and 
said projection cooperative with said inwardly turned edge so as to lock said first rail guide to said first rail
for the benefit of providing an integral connection means between the elements, thereby simplifying element assembly and providing construction cost savings. 
Regarding the limitation “said first rail being affixed to an exterior surface of the one side panel of the plurality of side panels of said register box by a clinch lock without the use of fasteners and without penetrating a material of the plurality of side panels, Rosal discloses that the first rail being affixed to an exterior surface of the one side panel of the plurality of side panels of said register box “by attaching” [0031], and therefore is silent at to the attaching means.  However, the technique of joining sheet metal by means of a clinch-lock is well known in the art.  Provided as evidence is Felsen.
Felsen teaches an airflow register (fig 4: (10)) comprising:
a first and second longitudinal rails (11, 12), each comprising an upper (19) main (13) and lower (22) portion,
a first and second inverted T section rail (25), each T section rail comprising a horizontal flange (24/27) and a flange (28) orthogonal to the horizontal flange, wherein

    PNG
    media_image3.png
    389
    541
    media_image3.png
    Greyscale

at the lower portion (22) of the longitudinal rails (11, 12), flange (28) is clinch-locked thereto (29) (col 2, ln 65 – col 3, ln 3; col 8, lns 7 – 16),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Felsen, such that said first rail is affixed to an exterior surface of the one side panel of the plurality of side panels of said register box by a 
The proposed combination would yield wherein an apparatus comprises:
a register box having a plurality of side panels and a duct opening to an interior of said plurality of side panels; 
an insulating material affixed to said plurality of side panels and extending inwardly of said plurality of side panels; 
a first rail guide defining a slot that extends longitudinally along said first rail guide, said first rail guide adapted to be affixed to a supporting surface; 
a second rail guide defining a slot that extends longitudinally along said second rail guide, said second rail guide adapted to be affixed to another supporting surface; 
a first rail having a section received in the slot of said first rail guide, 
said first rail affixed to one side panel of the plurality of side panels of said register box, 
said first rail extending longitudinally along only the one side panel of the plurality of side panels, 
said first rail being slidable relative to said first rail guide, 
said first rail being affixed to an exterior surface of the one side panel of the plurality of side panels of said register box by a clinch without the use of fasteners and without penetrating a material of the plurality of side panels; and 
a second rail having a section received in the slot of said second guide rail, 
said second rail affixed to a side panel opposite to the one side panel of the plurality of side panels of said register box, 
said second rail extending longitudinally along only the side panel opposite to the one side panel of the plurality of side panels of said register box, 
said second rail being slidable relative to said second rail guide, 
said first rail having a first surface affixed to the one side panel and a second surface extending transversely outwardly of the first surface, 
said first rail guide comprising 
a first surface adapted to be affixed to the supporting surface, 
a second surface extending inwardly from a side of said first surface, and 
a third surface extending in spaced relationship to said second surface on a side of said second surface opposite said first surface, said third surface having an inwardly turned edge, 
said slot of said first rail guide defined by said second and third surfaces, 
said section of said first rail being received between said second and third surfaces, 
said section of said first rail having at least one projection extending toward said third surface of said first rail guide, 
said projection cooperative with said inwardly turned edge so as to lock said first rail guide to said first rail

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of pertinent prior art includes Williams (US 2,254,558) who teaches a fastening a plurality of sheets of metal without the use of additional fastening elements such as clips or rivets, wherein sheet thus formed is sufficiently tight to firmly unite the sheets of material together, and if it is desired to render these fasteners water tight, they may be further dealt with, with a hammer or press or any other suitable means for compressing the fastener into the shape shown in Figure 9, wherein it will be seen that a part of the fastener is embedded into the lower piece of material.

    PNG
    media_image4.png
    149
    274
    media_image4.png
    Greyscale


An example of pertinent prior art includes Walsh et al (US 2004/0218975) who teaches a connector for joining two lengths of sheet metal ducting, 
a first piece of sheet metal 12 has a raw free end 16 with at least one wedge-shaped reverse button lock projection 18 thereon,
a second piece of sheet metal 14 has a raw free end 20 with at least one wedge-shaped reverse button lock projection 22 thereon [0064], and
a connector (10) joins the first and second pieces of sheet metal via:
a first channel 38 opens laterally so as to form a lateral opening 46 that lockingly receives the raw free end 16 of the first piece of sheet metal 12, by virtue of the at least one wedge-shaped reverse button lock projection 18 on the raw free end 16 of the first piece of sheet metal 12, 
causing the at least one wedge-shaped reverse button lock projection 18 on the raw free end 16 of the first piece of sheet metal 12 to be snapingly engaged onto, and 
lockingly captured against, the ledge 34, and in so doing, the first piece of sheet metal 12 is secured in the connector 10. [0066, 0068]
An example of pertinent prior art includes Hodges (US 4,760,981) who teaches a hanger assembly (10) for supporting duct work such as boots (12) having telescoping brackets (16) for supporting the duct work and, further, having a clip (14).  The clip (14) is adapted to slidably receive the telescoping hanger brackets (16).  The clip is also adapted to mount the duct work to the hanger brackets (16) in a slidable fashion.

    PNG
    media_image5.png
    524
    1065
    media_image5.png
    Greyscale

An example of pertinent prior art includes Gonzalez (US 6,488,247) who teaches a support system for air conditioning register boxes, including a housing member with perpendicular walls defining corners and a flat surface on the bottom and a connecting casing defining an aperture with one or more corner clips that are removably mounted from the outer surface of the walls.  The corner clip includes a plate with two arms that are receivable within a longitudinally extending fixed structural member, such as a rail, provided with a longitudinal channel that has a longitudinal trough and opening.  Resilient raised tabs provided in the arms keep the latter locked within the channel.  Rigid tab members extend perpendicularly from the inner edges of the arm members and are lockingly receivable within the housing member through cooperating slots. (Abstract)

    PNG
    media_image6.png
    513
    1198
    media_image6.png
    Greyscale

An example of pertinent prior art includes Stepp et al (US 2004/0130154) who teaches a substantially airtight register box 29 for HVAC systems, comprising a body 31, a duct connector 33, and a mounting flange 35.  Body 31 is formed from a single, planar sheet of plastically deformable material, preferably sheet metal, body 31 having an outlet 37 at the bottom of body 31 and an inlet 39 formed in upper surface 41 at the top of body 31.  Duct connector 33 sealingly engages inlet 39, as shown in FIG. 6 and described below, for connecting a circular duct 43 to body 31.  When used for supply air, air passes through duct 43 and connector 33, into body 31 through inlet 39, and then out of body 31 through outlet 37. [0024, 0037]

    PNG
    media_image7.png
    462
    822
    media_image7.png
    Greyscale

An example of pertinent prior art includes Penlesky et al (US 2013/0130612), who discloses a mounting apparatus 24 comprising at least one first mounting bracket 32, at least one second mounting bracket 34, and at least one third mounting bracket 36.  For example, in some embodiments, the mounting apparatus 24 can comprise two first mounting brackets 32, two second mounting brackets 34, and two third mounting brackets 36, as shown in FIG. 2.  In some embodiments, the first mounting brackets 32 and the third mounting brackets 36 can be configured and arranged to couple the housing 12 to the mounting apparatus 24 and the second mounting brackets 34 can be configured and arranged to couple the mounting apparatus 24 to a structure (e.g., a portion of a building such as a joist).  In some embodiments, the second mounting brackets 34 can be substantially perpendicular to the third mounting brackets 36. [0045]

    PNG
    media_image8.png
    484
    873
    media_image8.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 1 – 6 and 8 – 20 have been cancelled by Applicant.